         

Exhibit 10.26
RESTATED AMENDMENT
TO THE KEYCORP
EXCESS CASH BALANCE PENSION PLAN
     WHEREAS, KeyCorp has established the KeyCorp Excess Cash Balance Pension
Plan (the “Plan”), a nonqualified plan of deferred compensation for a certain
select group of KeyCorp employees, and
     WHEREAS, the Board of Directors of KeyCorp has authorized its Compensation
Committee to permit amendments to the Plan, and
     WHEREAS, in conjunction with the enactment of the American Jobs Creation
Act of 2004, the Compensation Committee of the Board of Directors of KeyCorp
determined it desirable to preserve those earned and vested Plan benefits of
December 31, 2004 in accordance with the law in effect prior to the enactment of
the American Jobs Creation Act of 2004, and accordingly, has authorized the
freezing of the Plan to preserve such vested Plan benefits as of December 31,
2004, and
     WHEREAS, to effectuate a simplified administration of those December 31,
2004 vested and frozen Plan benefits in accordance with the laws in effect prior
to the enactment of the Act, as well as to comply with the requirements of the
Act with regard to those participant Plan benefits that have not vested as of
December 31, 2004, the Compensation Committee has accordingly directed the
establishment of a KeyCorp Second Excess Cash Balance Pension Plan.
     NOW, THEREFORE, pursuant to such action of the Compensation Committee, the
Amendment to the Plan is hereby restated to clarify that in conjunction with the
freezing of the Plan, participants’ not vested Plan benefits as of December 31,
2004 shall be transferred to the KeyCorp Second Excess Cash Balance Pension Plan
effective January 1, 2005, as follows:
     1. A new Article XI has been added to the Plan to provide the following:
“ARTICLE XI
AMENDMENT TO FREEZE
11.1 No New Accruals, Deferrals, and Contributions Under the Plan. As of
January 1, 2005 the Plan shall be frozen with regard to all new accruals,
deferrals, and contributions to the Plan after December 31, 2004 and all
Participants’ Plan benefits that are earned and vested as of December 31, 2004
shall be administered in accordance with the terms of the Plan as frozen and
with the requirements of the law in effect prior to the enactment of
Section 409A of the Code. In conjunction with the foregoing, all Participants’
not vested Plan benefits as of December 31, 2004 shall be transferred to the
KeyCorp Second Excess Cash Balance Pension Plan effective January 1, 2005 and
shall be administered in accordance with the requirements of the KeyCorp Second
Excess Cash Balance Pension Plan.
     2. The amendment set forth in Paragraphs 1 shall be effective as of
December 31, 2004.
     3. Except as otherwise amended herein, the Plan shall remain in full force
and effect.
     IN WITNESS WHEREOF, KeyCorp has caused this Restated Amendment to the Plan
to be executed by its duly authorized officer on January 20, 2005, to be
effective as of December 28, 2004.
KEYCORP
By: /s/ Thomas E. Helfrich        
Title: Executive Vice President

 